Case: 18-51080   Document: 00515229224     Page: 1   Date Filed: 12/09/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                        United States Court of Appeals
                                                 Fifth Circuit

                                                                    FILED
                                                                December 9, 2019
                               No. 18-51080                      Lyle W. Cayce
                             Summary Calendar                         Clerk


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ASHLEY R. HAMBRIGHT,

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Ashley R. Hambright was charged by Information with one count of
driving while intoxicated on the grounds of a military joint base. See 18 U.S.C.
§ 13; TEX. PENAL CODE § 49.04. Following a bench trial, the magistrate judge
sentenced Hambright to twelve months of supervised probation. Hambright
appealed to the district court and her conviction was affirmed. We apply the
same standard of review used by the district court, “review[ing] the magistrate
judge’s findings of fact for clear error and conclusions of law de novo.” United
States v. Vasquez-Hernandez, 924 F.3d 164, 168 (5th Cir. 2019) (quoting United
States v. Hollingsworth, 783 F.3d 556, 558 (5th Cir. 2015)). In the absence of
    Case: 18-51080    Document: 00515229224       Page: 2    Date Filed: 12/09/2019


                                 No. 18-51080

clear error, we will not disturb the magistrate judge’s credibility findings.
United States v. Cormier, 639 F.2d 1177, 1182 (5th Cir. 1981).
      During the trial, Hambright testified that she had taken Benadryl the
night of her arrest, but she affirmed that she did not feel intoxicated. She also
testified that she had not ingested any other substance that caused her to feel
intoxicated. She argues that the magistrate judge improperly discredited her
testimony, relying instead on the testimony of a base law enforcement officer
who explained that he smelled alcohol on Hambright’s breath and that
Hambright     exhibited   behavior   consistent    with     intoxication.   Despite
Hambright’s assertions to the contrary, the magistrate judge was not required
to credit her testimony, and his decision to credit the officer’s version of the
events over hers was not clearly erroneous. See, e.g., Mid-Continental Cas. Co.
v. Davis, 683 F.3d 651, 654 (5th Cir. 2012) (“[W]here there are two permissible
views of the evidence, the factfinder’s choice between them cannot be clearly
erroneous.” (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573–74
(1985)). Hambright’s additional argument that the magistrate judge
improperly considered her reasons for testifying are likewise unsupported by
the record.
      Furthermore, contrary to Hambright’s assertions, the record shows that
the magistrate judge held the Government to its burden of proving that
Hambright lacked “the normal use of her mental or physical faculties” by
reason of having used “alcohol, a controlled substance, a drug, a dangerous
drug, a combination of two or more of those substances, or any other
substance.” See § 13; TEX. PENAL CODE §§ 49.01(2)(A), 49.04(a); United States
v. Collazo, 117 F.3d 793, 794 (5th Cir. 1997). Though the magistrate judge
observed that the specific identity of the intoxicant was not relevant to
Hambright’s guilt, the magistrate judge did not relieve the Government of its



                                       2
    Case: 18-51080     Document: 00515229224      Page: 3   Date Filed: 12/09/2019


                                  No. 18-51080

burden of demonstrating causation under the statute. To the contrary, the
evidence adduced at the bench trial established that Hambright had been to a
bar just before the incident, was slurring her speech and had bloodshot eyes,
failed several “technical” intoxication tests, used perfume to cover the smell of
alcohol, and behaved belligerently throughout her interaction with the officers.
This evidence was “sufficient to justify the trial judge, as the trier of fact, in
concluding beyond a reasonable doubt that the defendant is guilty.” United
States v. Tovar, 719 F.3d 376, 388 (5th Cir. 2013) (quoting United States v.
Esparza, 678 F.3d 389, 392 (5th Cir. 2012)). As a result, Hambright has shown
no error by the magistrate judge or the district court in her trial, conviction, or
appeal. See Hollingsworth, 783 F.3d at 558.
      The decision of the district court is AFFIRMED.




                                        3